           Case 4:20-cr-00034-DN-PK Document 26 Filed 04/21/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                         MEMORANDUM DECISION AND
                                                   ORDER CONTINUING TRIAL
                        Plaintiff,                 AND EXCLUDING TIME
                                                   UNDER THE SPEEDY TRIAL ACT
 v.
                                                   Case No. 4:20-CR-34 DN
 JAMES AUBREY WEBB,
                                                   District Judge David Nuffer
                        Defendant.


       This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is entered

in response to the outbreak of the Coronavirus Disease (“COVID-19”) in the District of Utah.

       On March 13, 2020, a National Emergency was declared in response to the nationwide

outbreak, which the World Health Organization has declared a global pandemic. As of April 15,

2015, there have been over 618,000 confirmed COVID-19 cases in the United States which have

caused over 27,000 deaths. This is over four times as many COVID-19 cases as any other

country.

       The Centers for Disease Control and Prevention (“CDC”) has issued guidance to combat

the spread of COVID-19, and to promote the health and well-being of the nation. This guidance

includes recommendations that all Americans avoid close contact with others (i.e., being within

six feet) and wear cloth face coverings in public or when around others. Despite this guidance,

the CDC continues to report approximately 30,000 new COVID-19 cases in the United States

each day. And available evidence suggests there is difficulty in accurately tracking the spread of

COVID-19 because many cases go undetected due to varying degrees of symptoms and a lack of

available testing.
            Case 4:20-cr-00034-DN-PK Document 26 Filed 04/21/20 Page 2 of 4



           In Utah, as of April 15, 2020, there have been over 2,500 confirmed COVID-19 cases,

which have caused 20 deaths. Governor Gary Herbert has declared a state of emergency and has

issued a “Stay Safe, Stay Home” directive to all Utahns. The directive was initially set to expire

on April 13, 2020, but was extended through May 1, 2020. Governor Herbert also extended the

“soft closure” of all public schools for the remainder of the school year (i.e., May 13, 2020, to

June 5, 2020, depending on the school).

           Additionally, Chief Judge Robert J. Shelby has issued several General Court Orders in

response to the outbreak of COVID-19 in the District of Utah. General Order 20-008 placed

restrictions on visitors to the District’s courthouse effective March 12, 2020, until further order.

General Order 20-009 postponed most civil and criminal proceedings, and included findings and

conclusions for an “ends of justice” exclusion of time under the Speedy Trial Act 1 for all

criminal cases in the District from March 16, 2020, through May 1, 2020. General Order 20-010

modified court operations for some criminal proceedings and offender supervision effective

March 23, 2020, until further order. And General Order 20-011 expanded video and

teleconferencing capabilities for criminal proceedings under the Coronavirus Aid, Relief, and

Economic Security Act effective March 31, 2020, and continuing for 90 days.

           An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and “was

meant to be a rarely used tool for those cases demanding more flexible treatment.” 2 However,

based on the ongoing nature of the COVID-19 outbreak in the District, the effect of national and

local public health recommendations and directives (including restrictions on travel and the

availability of hotel accommodations), and the findings and conclusions in Chief Judge Shelby’s



1
    18 U.S.C. § 3161(h)(7)(A).
2
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).



                                                                                                       2
            Case 4:20-cr-00034-DN-PK Document 26 Filed 04/21/20 Page 3 of 4



General Orders 20-009 through 20-011, it is necessary and appropriate to continue trial in this

case and exclude time under the Speedy Trial Act. The expanding number of COVID-19 cases

and deaths nationally, and in Utah, and Governor Herbert’s extension of the “Stay Safe, Stay

Home” directive and “soft closure” of public schools demand modifications in court practices to

protect the public health. Courts and court operations are necessarily social operations, involving

many people.

           The need to protect the health of the public in the midst of a deadly pandemic outweighs

the rights of Defendant and the public to a speedy trial. Moreover, there is a significantly reduced

ability to obtain an adequate spectrum of jurors and available counsel, witnesses, and court

personnel to be present in the courtroom for trial. Empaneling a jury, conducting a trial, and

arranging jury deliberations, with due regard for health and safety, is not possible in the physical

facilities available to the court. Video and audio conferencing, used for hearings, are not

available for trials. Counsel’s ability to adequately prepare for trial, including locating and

consulting with witnesses, and defense counsel’s ability to confer with Defendant, under these

circumstances is also greatly reduced.

           A failure to continue trial under these circumstances would result in a miscarriage of

justice 3 and would deny counsel for the government and Defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence. 4 Therefore,

the ends of justice served by such a continuance outweigh the best interests of the public and

Defendant in a speedy trial. 5




3
    18 U.S.C. § 3161(h)(7)(B)(i).
4
    Id. § 3161(h)(7)(B)(iv).
5
    Id. § 3161(h)(7)(A).



                                                                                                      3
        Case 4:20-cr-00034-DN-PK Document 26 Filed 04/21/20 Page 4 of 4



                                            ORDER

       IT IS HEREBY ORDERED the 2-day jury trial previously scheduled to begin on May 5,

2020, is continued to the 16th day of June, 2020, at 9:00 a.m. Accordingly, the time from the

entry of this Memorandum Decision and Order, April 21, 2020, and the new trial date, June 16,

2020, is excluded from Defendant’s speedy trial computation for good cause.

       Signed April 21, 2020.

                                             BY THE COURT


                                             ______________________________
                                             David Nuffer
                                             United States District Judge




                                                                                                4
